                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    KASTLER OF THE FAMILY JOSEPH,                              )
                                                               )
                  Plaintiff,                                   )
                                                               )
    V.                                                         )
                                                               )   2: I 9-cv-00781
    WASHINGTON COUNTY DOMESTIC                                 )
    RELATIONS UNIT, ALLEGHENY                                  )
    COUNTY DOMESTIC RELATIONS UNIT,                            )
    WASHING TON COUNTY, ALLEGHENY                              )
    COUNTY,                                                    )
                                                               )
                   Defendants.                                 )

                                                     OPINION

Mark. R. Hornak, Chief United States District Judge

         Kastler Joseph 1 ("the Plaintiff') filed a Complaint alleging that the "Domestic Relations

Units" 2 of Washington County and Allegheny County, Pennsylvania, and the counties themselves

(collectively "the Defendants"), violated his rights under the Constitution in violation of 42 U.S.C.

§ 1983. (ECF No. 1, at 12.) The Plaintiff also alleges the Defendants violated 18 U.S.C. § 241,

"Conspiracy against rights." (Id.) All four Defendants moved to dismiss. (ECF Nos. 11, 20, 28.)



1
  The Plaintiff appears to be playing fast and loose with his true name. He has listed his party name as "Kastler of
the Family Joseph." Yet, in some of his signatures on the pleadings he is just "Kastler Joseph." (See ECF No. 1, at 9,
14.) Then in the second attachment to the Complaint, he calls himself"Joseph of the Family Kastler" and "Joe of the
Family Kastler." (ECF No. 1-2, at 1.) The Court notes that it could dismiss the Complaint on this basis as well. Fed.
R. Civ. P. I 0(a) requires all filings to have the parties' true names. See Dotson v. Bravo, 321 F.3d 663, 668 (7th Cir.
2003) ("Filing a case under a false name deliberately, and without sufficient justification, certainly qualifies as
flagrant contempt for the judicial process and amounts to behavior that transcends the interests of the parties in the
underlying action."); William of the Family Rigby v. Miller, No. l 7-cv-1415, 2018 WL 623529, at* I n. l (W.D. Pa.
Jan. 30, 2018) (Schwab, J.) (citing K. W. v. Holtzapple, 299 F.R.D. 438 (M.D. Pa. July 10, 2014)) (stating that the
plaintiffs self-identification in the "<first name> of the family <last name>" format could be grounds for dismissal).

2
 More accurately, the Plaintiff is seeking to sue the Domestic Relations Sections of the Court of Commons Pleas of
Washington County and Allegheny County. See WASHINGTON COUNTY COURTS DOMESTIC RELATIONS,
https://bit.ly/2vrG2HY (last visited January 27, 2020); DOMESTIC RELATIONS SECTIONS, https://bit.ly/2RuuPIS (last
visited January 27, 2020).

                                                           1
The Plaintiff responded and no Replies were filed, after which point this matter became ripe for

disposition. (ECF Nos. 30, 33.) For the following reasons, the Defendants' Motions are granted

and the Plaintiffs Complaint is dismissed. Leave to amend the Complaint is denied as futile.

    I.   STATEMENT OF THE FACTS

         The facts discernible from the Plaintiffs filings are few. 3 Yet he recites a litany of

constitutional violations for what appear to be typical paternity and child support issues arising

under state law. What the Court has been able to discern is that the Plaintiff was allegedly

compelled to appear in administrative hearings in October 2015 by the Domestic Relations Unit

in Washington County. (ECF No. 1, at 1.) The Plaintiffs appearances were compelled by threat

of arrest and having a "default (loan) order[] taken out against [him]." (Id.) He later had to provide

his paystubs, social security number, and DNA. (Id. at 2.) The Court believes, although it cannot

say for sure given the lack of detail, that these proceedings relate to the Plaintiffs paternity and

child support payments. (See id. at 2 ("Fraudulent deceit was used so Domestic Relations Title IV-

D services would meet its quota for paternity establishment").) The Plaintiff asserts that his forced

appearance and provision of other information and DNA violated the First Amendment, Fourth

Amendment, Fifth Amendment, and his freedom to contract. (Id. at 1-2.)

         The Plaintiff was later required to pay $600 per month in support at a rate of $138 per

week. (Id. at 2.) To whom or for what, the Plaintiff does not say. Later in the Complaint, he

characterizes these payments as wage garnishment. (Id. at 3.) What the Plaintiff does say is that



3
  With his Complaint, the Plaintiff also served several interrogatories on the Defendants. (ECF No. 1-1.) The
interrogatories are mainly concerned with the Plaintiff's own legal conclusions and the notion that the Domestic
Relations Units have a profit motive for enforcing child support orders. They do not provide any additional facts
beyond confirming the Court's suspicion that all of this has to do with the Plaintiff's unpaid child support. (See id. at
7.) The Plaintiff also attached what appears to be a complaint filed in state court against the Pennsylvania
Department of Human Resources, Domestic Relations Unit Division, (ECF No. 1-2), and a legal memorandum on
municipal liability, (ECF No. 1-3). Similarly, neither is helpful at illuminating the facts.


                                                           2
these payments deprived him of his entitlement "to privileges and immunities," as well as of his

"[p]roperty, life, [and] liberty" under the Fifth and Fourteenth Amendments. (Id. at 2-3.)

Throughout the Complaint, the Plaintiff alleges that the Defendants forced him to enter into

contracts under duress, rendering them void. (Id. at 3.) Those "contracts" supposedly compelled

him to make support payments. (Id. at 3.)

       In March 2017, the "Domestic Relations Unit (single and separate)" entered a "default

(loan) order of $7,893.48" against the Plaintiff. (Id. at 3.) The Court can only speculate that this

order came as a result of the Plaintiffs failure to pay child support. The Plaintiff sought to modify

"the contract"-presumably meaning the child support order-and a hearing was set in March

2018, at which a "Domestic Relations Unit agent" allegedly concluded that the Plaintiff did not

make enough money to continue to make payments. (Id. at 4.) Even so, the courts neither modified

nor set aside the support order. (Id.) Later, the Plaintiff had to appear for another hearing (he does

not say what for) and he also had his income tax refund offset. (Id.) Finally, the Plaintiff states that

the Domestic Relations Unit of Washington County (and therefore Washington County itself)

"sold/transferred the debt/contract over to DRD [sic] in Allegheny County and they have placed a

lien on [his] Banking account." (Id. at 5.) The transition of enforcement actions from Washington

County to Allegheny County was likely because of the Plaintiffs apparent move. (Id. at 6.)

       The Plaintiff ascribes several motives to the Defendants. He believes that the Domestic

Relations Units are proceeding against him to "increase their profit margins," "meet their quarterly

quota," and "receive [their] multi-billion dollar share of the federal profits thru [sic] collections of

support awarded." (Id. at 3.)

        Whatever the genesis of the actions taken by the Defendants against the Plaintiff, these

enforcement actions financially impacted the Plaintiff. The Plaintiff seeks to have the support order



                                                   3
"discharged COMPLETELY," any money taken refunded to him, to obtain damages for emotional

distress, and to receive a letter of apology from all agencies involved in "defaming my Reputation."

(Id. at 8-9 (emphasis in original).)

 II.   LEGAL STANDARDS

       The Defendants all moved to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(l)

and 12(b)(6), except for Washington County, which moved pursuant only to Rule 12(b)(6).

       A. Rule 12(b)(l) Motions

       Rule 12(b)(l) allows dismissal for "lack of subject matter jurisdiction." Fed. R. Civ. P.

12(b)(1 ). Under Rule l 2(b )(1 ), the burden of proving subject matter jurisdiction over a defendant

falls on the plaintiff. Mortensen v. First Fed. Sav. & Loan Ass 'n, 549 F.2d 884, 891 (3d Cir. 1977).

The challenge to subject matter jurisdiction here is mainly based on the Eleventh Amendment, the

Rooker-Feldman doctrine, and Younger abstention. Therefore, the Defendants make a "facial

challenge." Urella v. Pennsylvania State Troopers Ass 'n, 628 F. Supp. 2d 600,604 (E.D. Pa. 2008)

When reviewing the Plaintiffs Complaint in light of a facial challenge, the Court must accept all

factual allegations as true and construe all disputed facts in his favor. Id. (citing Gould Elecs. Inc.

v. United States, 220 F.3d 169, 176 (3d Cir. 2000)).

       B. Rule 12(b)(6) Motions

       Rule 12(b)(6) allows dismissal for "failure to state a claim upon which relief can be

granted." Fed. R. Civ. P. 12(b)(6). Complaints therefore must allege facts "sufficient to show that

the plaintiff has a 'plausible claim for relief."' Fowler v. UPMC Shadyside, 578 F.3d 203, 211 (3d

Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)). When determining whether

dismissal is appropriate, the Court must: "( 1) identify[ ] the elements of the claim, (2) review[ ]

the complaint to strike conclusory allegations, and then (3) look[] at the well-pleaded components



                                                  4
of the complaint and evaluat[e] whether all of the elements identified in part one of the inquiry are

sufficiently alleged." Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011). The Court should

"accept all factual allegations as true, construe the complaint in the light most favorable to the

plaintiff, and determine whether, under any reasonable reading of the complaint, the plaintiff may

be entitled to relief." Blanyar v. Genova Prods. Inc., 861 F.3d 426, 431 (3d Cir. 2017) (citing

Fowler, 578 F.3d at 210). "A Rule 12(b)(6) motion should be granted when it appears to a certainty

that no relief can be granted under any set of facts which could be proved." Nichole Med. Equip.

& Supply, Inc. v. TriCenturion, Inc., 694 F.3d 340,350 (3d Cir. 2012).

       C. Pro Se Pleadings

       The Plaintiff filed his Complaint pro se. As a result, the Court holds the Complaint to a

less stringent standard and the Court must liberally construe the Plaintiff's pleading. Becker v.

Comm 'r, 751 F.2d 146, 149 (3d Cir. 1984); see also Carter v. Kane, 717 F. App'x 105, 108 (3d

Cir. 2017) (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007)) (holding the same post-Twombly

and Iqbal). That said, even "pro se litigants still must allege sufficient facts in their complaints to

support a claim." Mala v. Crown Bay Marina, Inc., 704 F.3d 239,245 (3d Cir. 2013).

III.   DISCUSSION AND ANALYSIS

       The Court can begin by addressing the Plaintiff's claims under 18 U.S.C. § 241. Section

241 of Title 18 is a federal criminal provision. Citizens do not have a private right of action to

bring claims under federal criminal statutes. Smalls v. Riviera Towers Corp., 782 F. App'x 201,

206 (3d Cir. 2019) (citing Leeke v. Timmerman, 454 U.S. 83, 85-86 (1981)) (dismissing a

plaintiff's claim brought under 18 U.S.C. §§ 241 and 242). If the Plaintiff seeks to base any of his

claims solely under section 241, those claims would be dismissed with prejudice, and they could

not be cured by amendment.



                                                  5
        But, at the outset, the Court must also determine whether it has subject matter jurisdiction,

and if so, whether it should assert it. Trent Realty Assocs. v. First Fed. Sav. & Loan Ass 'n ofPhila.,

657 F.2d 29, 36 (3d Cir. 1981); see also Employers Ins. of Wausau v. Crown Cork & Seal Co.,

Inc., 905 F .2d 42, 45 (3d Cir. 1990) ("It is an elementary principle that federal courts are courts of

limited jurisdiction, empowered to hear cases only as provided for under Article III of the

Constitution and congressional enactments pursuant thereto.") In assessing this question, the Court

concludes that it lacks jurisdiction to adjudicate the claims presented. The Plaintiffs claims are

barred by the Eleventh Amendment and the Rooker-Feldman doctrine. The Court would also

nonetheless abstain from hearing this case under the Younger abstention doctrine.

   A. The Eleventh Amendment Bars All Claims Against the Domestic Relations Units

       First, the Court must dismiss the Plaintiffs claims against the Domestic Relations Units of

Washington and Allegheny Counties because they are barred by the Eleventh Amendment.

Lawsuits against a state agency or department are still suits against the state and barred by the

Eleventh Amendment. William of the Family Rigby v. Miller, No. 17-cv-1415, 2018 WL 623529,

at *2 (W.D. Pa. Jan. 30, 2018) (Schwab, J.). The Commonwealth of Pennsylvania vests judicial

power in a unified judicial system, and thus all courts and court agencies are part of the state

government and entitled to Eleventh Amendment immunity. Id. (citing Haybarger v. Lawrence

County Adult Probation and Parole, 551 F.3d 193, 198 (3d Cir. 2008)). Under Pennsylvania law,

the Domestic Relations Units are subdivisions of the Court of Common Pleas in each county, and

thus they are "subunit[s] of the Commonwealth's unified judicial system." Id. (citing 42 PA. CONS.

STAT.§ 961). The same claims would be barred as to state officials at the Domestic Relations Units

for acts taken in their official capacity. Id. The Plaintiff claims that the Defendants' status as a

state-level entity is false and misleading but cites no relevant state statute or caselaw in support of



                                                  6
that position. (See ECF No. 33, at 10-13.)

           The Eleventh Amendment permits lawsuits against a state only where the state consents or

Congress by law abrogates Eleventh Amendment immunity under the Fourteenth Amendment.

Benn v. First Judicial District, 426 F.3d 233, 238 (3d Cir. 2005). The Commonwealth of

Pennsylvania has not consented to suits like this one. 42 PA. CONS. STAT. § 8521(b) ("Nothing

contained in this subchapter shall be construed to waive the immunity of the Commonwealth from

suit in Federal courts guaranteed by the Eleventh Amendment to the Constitution of the United

States.") And the Supreme Court has held that 42 U.S.C. § 1983 did not abrogate state immunity

under the Eleventh Amendment. Quern v. Jordan, 440 U.S. 332, 342 (1979); see also Pennhurst

State Sch. & Hosp. v. Halderman, 465 U.S. 89, 120 (1984) ("if a § 1983 action alleging a

constitutional claim is brought directly against a State, the Eleventh Amendment bars a federal

court from granting any relief on that claim"). As a result, the claims against the Domestic

Relations Units of Washington and Allegheny Counties are dismissed for lack of jurisdiction.

      B. The Rooker-Feldman Doctrine Bars the Remaining Claims

           In assessing jurisdiction over any remaining claims4 , the Court holds they too must be

dismissed for lack of subject matter jurisdiction. The Rooker-Feldman doctrine precludes federal

district courts from exercising appellate jurisdiction over state court judgments. In re Madera, 586

F.3d 228, 232 (3d Cir. 2009). The doctrine is implicated when, "in order to grant the federal

plaintiff the relief sought, the federal court must determine that the state court judgment was

erroneously entered or must take action that would render that judgment ineffectual." Id. (quoting

FOCUS v. Allegheny County Court of Common Pleas, 75 F.3d 834, 840 (3d Cir. 1996)). Rooker-

Feldman will apply here if: 1) the plaintiff lost in state court; 2) the state court judgment caused



4
    Rooker-Feldman would also appear to bar the claims brought against the Domestic Relations Units.

                                                          7
the claimed injuries; 3) the judgment was rendered before the plaintiff filed the federal suit; and 4)

the plaintiff is inviting the federal court to review and reject the judgment. Great W. Mining &

Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 166 (3d Cir. 2010), cert. denied, 131 S. Ct.

1798 (2011) ["Great Western"]. The doctrine also extends to federal claims that are "inextricably

intertwined" with an issue adjudicated by a state court, such as where: "(1) the federal court must

determine that the state court judgment was erroneously entered in order to grant the requested

relief, or (2) the federal court must take an action that would negate the state court's judgment."

Madera, 586 F.3d at 232.

       The Court concludes that all four (4) elements from Great Western apply here. First, the

Plaintiff necessarily lost any claim in the state courts that he did not have to make support

payments. Second, from what the Court can discern from the filings, all of the Plaintiffs perceived

injuries derive from the state court's adjudication and determination that he must make support

payments. Third, the state court entered the order requiring him to make payments prior to this

suit. And fourth, he asks us to "discharge" that order "COMPLETELY," direct the counties or

courts to return his money, and award damages. The Court struggles to imagine a case in which

the claims would be more "inextricably intertwined" than the case before it here. To grant relief,

the Court would unavoidably have to determine that the state courts were wrong and negate the

Plaintiffs support order, and potentially other related state court orders as well. For his part, the

Plaintiff argues that Rooker-Feldman does not apply because of the Defendants' "pecuniary

interest" and later invokes the Clearfield Trust doctrine. (ECF No. 33, at 13.) The Court finds the

argument unpersuasive, if not bewildering.

       The Third Circuit has upheld district courts' invocations of Rooker-Feldman in similar

contexts. In Fortune v. Domestic Relations York County, the Court held that the district court



                                                  8
properly invoked Rooker-Feldman and dismissed a plaintiffs § 1983 complaint based on his

failure to pay child support and arrearage. 440 F. App'x 58, 58-59 (3d Cir. 2011). The plaintiff in

Tauro v. Baer also brought § 1983 claims-related to his failure to pay child support-against

several Allegheny County judges and "yet unnamed employees of the Domestic Relations Section

of Family Division." 395 F. App'x 875, 875-76 (3d Cir. 2010). Applying the four factors from

Great Western, the Court affirmed the lower court's dismissal based on Rooker-Feldman. Id. at

877. Thus, even if the Court believed that the Plaintiffs claims had merit, it cannot sit in appellate

review of the state courts under Rooker-Feldman. For these reasons, the Plaintiffs remaining

claims are dismissed for lack of subject matter jurisdiction under Rooker-Feldman.

    C. The Applicability of Younger Abstention

        Younger abstention permits the Court to abstain from exercising jurisdiction where

resolution of a claim before it would "offend principles of comity by interfering with an ongoing

state proceeding." 5 Frederick of Family Gonora v. Office of Child Support Servs., 783 F. App'x

250, 251 (3d Cir. 2019) (quoting Lazaridis v. Wehmer, 591 F.3d 666, 670 (3d Cir. 2010)). The

Court can abstain based on Younger when:

                 (1) there are ongoing state proceedings that are judicial in nature;
                 (2) the state proceedings implicate important state interests; and (3)
                 the state proceedings afford an adequate opportunity to raise the
                 federal claims. However, even if these requirements are met,
                 Younger abstention is not appropriate if the federal plaintiff can
                 establish that ( 1) the state court proceedings are being undertaken in
                 bad faith or for purposes of harassment or (2) some other
                 extraordinary circumstance exists.

Id. at 252 (citing Lazaridis, 591 F.3d at 666,670 n.4). Child support proceedings are by their nature

judicial, continuous, and implicate important state interests. See id. (holding the same for



5
  Defendant Allegheny County attached the public docket for the Plaintiff's ongoing support proceedings in the
Allegheny County Court of Common Pleas as an exhibit to its Motion to Dismiss. (See ECF No. 12.)

                                                         9
challenged child support orders in New Jersey). As in Frederick, the Plaintiffs failure here to

"offer any legitimate reason why he could not raise his claims in the [Pennsylvania] state court

system" satisfies the third requirement of Younger. Id. The Plaintiffs claim that Younger

abstention does not apply because there is a "commercial transaction ... using contracted courts

to meet the Family Support Act quota" is baseless. (ECF No. 33, at 7.) While he is correct that the

federal courts have a "virtually unflagging obligation" to exercise the jurisdiction given to them,

the elements of Younger apply here. See Colorado River Water Conservation Dist. v. United

States, 424 U.S. 800, 817 (1976). The Plaintiffs claims therefore are dismissed on this alternative

basis.

IV.      CONCLUSION

         For these reasons, the Court does not have subject matter jurisdiction to hear this case. It

may be possible for the Plaintiff to raise some of these claims in state court. Defendants' Motions

to Dismiss at ECF Nos. 11, 20, and 28 are all granted. The Plaintiffs Complaint is dismissed.

Leave to amend the Complaint is also denied as futile, as these jurisdictional issues cannot be cured

by an amended pleading. See Phillips v. County ofAllegheny, 515 F.3d 224,245 (3d Cir. 2008).

         An appropriate Order will follow.




                                                              Mark R. Hornak
                                                              Chief United States District Judge



Dated: January 28, 2020

cc:      All counsel of record




                                                  10
